Exhibit 10.3
 
SECURITY AGREEMENT

--------------------------------------------------------------------------------



 
DATE AND PARTIES.  The date of this Security Agreement (Agreement) is March 22,
2011.  The parties and their addresses are:
 
SECURED PARTY:
 
SUNSTATE FEDERAL CREDIT UNION
408 SE 2nd Place
Gainesville, FL 32602
 
DEBTOR:
 
CTD HOLDINGS, INC.
a Florida Corporation
27317 NW 78th Avenue
High Springs, FL 32643
 
The pronouns “you” and “your” refer to the Secured Party.  The pronouns “I,”
“me” and “my” refer to each person or entity signing this Agreement as Debtor
and agreeing to give the Property described in this Agreement as security for
the Secured Debts.
 
1.   SECURED DEBTS.  The term “Secured Debts” includes and this Agreement will
secure each of the following:
 
A.   Specific Debts.  The following debts and all extensions, renewals,
refinancings, modifications and replacements.  A promissory note or other
agreement, No. 103428-01, dated March 22, 2011, from me to you, in the amount of
$325,000.00.
 
B.   All Debts.  All present and future debts from me to you, even if this
Agreement is not specifically referenced, the future debts are also secured by
other collateral, or if the future debt is unrelated to or of a different type
than this debt.  If more than one person signs this Agreement, each agrees that
it will secure debts incurred either individually or with others who may not
sign this Agreement.  Nothing in this Agreement constitutes a commitment to make
additional or future loans or advances.  Any such commitment must be in writing.
 
This Agreement will not secure any debt for which you fail to give any required
notice of the right of rescission.  This Agreement will not secure any debt for
which a non-possessory, non-purchase money security interest is created in
“household goods” in connection with a “consumer loan,” as those terms are
defined by federal law governing unfair and deceptive credit practices.  In
addition, this Agreement will not secure any other debt if, with respect to such
other debt, you fail to fulfill any necessary requirements or limitations of
Sections 19(a), 32 or 35 of Regulation Z or if, as a result, the other debt
would become subject to Section 670 of the John Warner National Defense
Authorization Act for Fiscal Year 2007.
 
 
1

--------------------------------------------------------------------------------

 
 
C.   Sums Advanced.  All sums advanced and expenses incurred by you under the
terms of this Agreement.
 
Loan Documents refer to all the documents executed in connection with the
Secured Debts.
 
2.   SECURITY INTEREST.  To secure the payment and performance of the Secured
Debts, I give you a security interest in all of the Property described in this
Agreement that I own or have sufficient rights in which to transfer an interest,
now or in the future, wherever the Property is or will be located, and all
proceeds and products from the Property (including, but not limited to, all
parts, accessories, repairs, replacements, improvements, and accessions to the
Property).  Property is all the collateral given as security for the Secured
Debts and described in this Agreement, and includes all obligations that support
the payment or performance of the Property.  “Proceeds” includes cash proceeds,
non-cash proceeds and anything acquired upon the sale, lease, license, exchange,
or other disposition of the Property; any rights and claims arising from the
Property; and any collections and distributions on account of the Property.
 
This Agreement remains in effect until terminated in writing, even if the
Secured Debts are paid and you are no longer obligated to advance funds to me
under any loan or credit agreement.
 
3.   PROPERTY DESCRIPTION.  The Property is described as follows:
 
A.   Specific Property.  SEE EXHIBIT “A” ATTACHED HERETO AND BY REFERENCE MADE A
PART HEREOF.
 
4.   WARRANTIES AND REPRESENTATIONS.  I make to you the following warranties and
representations which will continue as long as this Agreement is in effect:
 
A.   Power.  I am duly organized, and validly existing and in good standing in
all jurisdictions in which I operate.  I have the power and authority to enter
into this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.
 
B.   Authority.  The execution, delivery and performance of this Agreement and
the obligation evidenced by this Agreement are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.
 
C.   Name and Location.  My name indicated in the DATE AND PARTIES section is my
exact legal name.  I am an entity organized and registered under the laws of
Florida.  I will provide verification of registration and location upon your
request.  I will provide you with at least 30 days notice prior to any change in
my name, address, or state of organization or registration.
 
D.   Business Name.  Other than previously disclosed in writing to you I have
not changed my name or principal place of business within the last 10 years and
have not used any other trade or fictitious name.  Without your prior written
consent, I do not and will not use any other name and will preserve my existing
name, trade names and franchises.
 
 
2

--------------------------------------------------------------------------------

 
 
E.   Ownership of Property.  I represent that I own all of the Property.  Your
claim to the Property is ahead of the claims of any other creditor, except as
disclosed in writing to you prior to any advance on the Secured Debts.  I
represent that I am the original owner of the Property and, if I am not, that I
have provided you with a list of prior owners of the Property.
 
5.   DUTIES TOWARD PROPERTY.
 
A.   Protection of Secured Party’s Interest.  I will defend the Property against
any other claim.  I agree to do whatever you require to protect your security
interest and to keep your claim in the Property ahead of the claims of other
creditors.  I will not do anything to harm your position.
 
I will keep books, records and accounts about the Property and my business in
general.  I will let you examine these and make copies at any reasonable
time.  I will prepare any report or accounting you request which deals with the
Property.
 
B.   Use, Location, and Protection of the Property.  I will keep the Property in
my possession and in good repair.  I will use it only for commercial
purposes.  I will not change this specified use without your prior written
consent.  You have the right of reasonable access to inspect the Property and I
will immediately inform you of any loss or damage to the Property.  I will not
cause or permit waste to the Property.
 
I will keep the Property at my address listed in the DATE AND PARTIES section
unless we agree I may keep it at another location.  If the Property is to be
used in other states, I will give you a list of those states.  The location of
the Property is given to aid in the identification of the Property.  It does not
in any way limit the scope of the security interest granted to you.  I will
notify you in writing and obtain your prior written consent to any change in
location of any of the Property.  I will not use the Property in violation of
any law.  I will notify you in writing prior to any change in my address, name
or, if an organization, any change in my identity or structure.
 
Until the Secured Debts are fully paid and this Agreement is terminated, I will
not grant a security interest in any of the Property without your prior written
consent.  I will pay all taxes and assessments levied or assessed against me or
the Property and provide timely proof of payment of these taxes and assessments
upon request.
 
C.   Selling, Leasing or Encumbering the Property.  I will not sell, offer to
sell, lease, or otherwise transfer or encumber the Property without your prior
written permission.  Any disposition of the Property contrary to this Agreement
will violate your rights.  Your permission to sell the Property may be
reasonably withheld without regard to the creditworthiness of any buyer or
transferee.  I will not permit the Property to be the subject of any court order
affecting my rights to the Property in any action by anyone other than you.  If
the Property includes chattel paper or instruments, either as original
collateral or as proceeds of the Property, I will note your security interest on
the face of the chattel paper or instruments.
 
 
3

--------------------------------------------------------------------------------

 
 
6.   AUTHORITY TO PERFORM.  I authorize you to do anything you deem reasonably
necessary to protect the Property, and perfect and continue your security
interest in the Property.  If I fail to perform any of my duties under this
Agreement or any other Loan Document, you are authorized, without notice to me,
to perform the duties or cause them to be performed.
 
These authorizations include, but are not limited to, permission to:
 
A.   pay and discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on the Property.
 
B.   pay any rents or other charges under any lease affecting the Property.
 
C.   order and pay for the repair, maintenance and preservation of the Property.
 
D.   file any financing statements on my behalf and pay for filing and recording
fees pertaining to the Property.
 
E.   place a note on any chattel paper indicating your interest in the Property.
 
F.   take any action you feel necessary to realize on the Property, including
performing any part of a contract or endorsing it in my name.
 
G.   handle any suits or other proceedings involving the Property in my name.
 
H.   prepare, file, and sign my name to any necessary reports or accountings.
 
I.   make an entry on my books and records showing the existence of this
Agreement.
 
If you perform for me, you will use reasonable care.  If you exercise the care
and follow the procedures that you generally apply to the collection of
obligations owed to you, you will be deemed to be using reasonable
care.  Reasonable care will not include:  any steps necessary to preserve rights
against prior parties; the duty to send notices, perform services or take any
other action in connection with the management of the Property; or the duty to
protect, preserve or maintain any security interest given to others by me or
other parties.  Your authorization to perform for me will not create an
obligation to perform and your failure to perform will not preclude you from
exercising any other rights under the law or this Agreement.  All cash and
non-cash proceeds of the Property may be applied by you only upon your actual
receipt of cash proceeds against such of the Secured Debts, matured or
unmatured, as you determine in your sole discretion.
 
If you come into actual or constructive possession of the Property, you will
preserve and protect the Property.  For purposes of this paragraph, you will be
in actual possession of the Property only when you have physical, immediate and
exclusive control over the Property and you have affirmatively accepted that
control.  You will be in constructive possession of the Property only when you
have both the power and the intent to exercise control over the Property.
 
 
4

--------------------------------------------------------------------------------

 
 
7.   DEFAULT.  I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:
 
A.   Payments.  I fail to make a payment in full when due.
 
B.   Insolvency or Bankruptcy.  The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me, Obligor, or
any co­signer, endorser, surety or guarantor of this Agreement or any other
obligations Obligor has with you.
 
C.   Business Termination.  I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.
 
D.   Failure to Perform.  I fail to perform any condition or to keep any promise
or covenant of this Agreement.
 
E.   Other Documents.  A default occurs under the terms of any other Loan
Document.
 
F.   Other Agreements.  I am in default on any other debt or agreement I have
with you.
 
G.   Misrepresentation.  I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.
 
H.   Judgment.  I fail to satisfy or appeal any judgment against me.
 
I.   Forfeiture.  The Property is used in a manner or for a purpose that
threatens confiscation by a legal authority.
 
J.   Name Change.  I change my name or assume an additional name without
notifying you before making such a change.
 
K.   Property Transfer.  I transfer all or a substantial part of my money or
property.
 
L.   Property Value.  You determine in good faith that the value of the Property
has declined or is impaired.
 
M.   Material Change.  Without first notifying you, there is a material change
in my business, including ownership, management, and financial conditions.
 
N.   Insecurity.  You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Agreement or that the
prospect for payment or performance of the Secured Debts is impaired for any
reason.
 
 
5

--------------------------------------------------------------------------------

 
 
8.   DUE ON SALE OR ENCUMBRANCE.  You may, at your option, declare the entire
balance of this Agreement to be immediately due and payable upon the creation
of, or contract for the creation of, any lien, encumbrance, transfer or sale of
all or any part of the Property.  This right is subject to the restrictions
imposed by federal law (12 C.F.R. 591), as applicable.
 
9.   REMEDIES.  After I default, you may at your option do any one or more of
the following.
 
A.   Acceleration.  You may make all or any part of the amount owing by the
terms of the Secured Debts immediately due.
 
B.   Sources.  You may use any and all remedies you have under state or federal
law or in any Loan Document.
 
C.   Insurance Benefits.  You may make a claim for any and all insurance
benefits or refunds that may be available on my default.
 
D.   Payments Made On My Behalf.  Amounts advanced on my behalf will be
immediately due and may be added to the Secured Debts.
 
E.   Assembly of Property.  You may require me to gather the Property and make
it available to you in a reasonable fashion.
 
F.   Repossession.  You may repossess the Property so long as the repossession
does not involve a breach of the peace.  You may sell, lease or otherwise
dispose of the Property as provided by law.  You may apply what you receive from
the disposition of the Property to your expenses, your attorneys’ fees and legal
expenses (where not prohibited by law), and any debt I owe you.  If what you
receive from the disposition of the Property does not satisfy the debt, I will
be liable for the deficiency (where permitted by law).  In some cases, you may
keep the Property to satisfy the debt.
 
Where a notice is required, I agree that ten days prior written notice sent by
first class mail to my address listed in this Agreement will be reasonable
notice to me under the Florida Uniform Commercial Code.  If the Property is
perishable or threatens to decline speedily in value, you may, without notice to
me, dispose of any or all of the Property in a commercially reasonable manner at
my expense following any commercially reasonable preparation or processing.
 
If any items not otherwise subject to this Agreement are contained in the
Property when you take possession, you may hold these items for me at my risk
and you will not be liable for taking possession of them.
 
G.   Use and Operation.  You may enter upon my premises and take possession of
all or any part of my property for the purpose of preserving the Property or its
value, so long as you do not breach the peace.  You may use and operate my
property for the length of time you feel is necessary to protect your interest,
all without payment or compensation to me.
 
 
6

--------------------------------------------------------------------------------

 
 
H.   Waiver.  By choosing any one or more of these remedies you do not give up
your right to use any other remedy.  You do not waive a default if you choose
not to use a remedy.  By electing not to use any remedy, you do not waive your
right to later consider the event a default and to use any remedies if the
default continues or occurs again.
 
10.   WAIVER OF CLAIMS.  I waive all claims for loss or damage caused by your
acts or omissions where you acted reasonably and in good faith.
 
11.   ADDITIONAL TERMS.  THE OCCURRENCE OF ANY DEFAULT OF THE BORROWER(S) IN
PAYMENT OF THIS PROMISSORY NOTE SHALL ALSO CONSTITUTE AN EVENT OF DEFAULT WITH
RESPECT TO THE INDEBTEDNESS OF THE BORROWER(S) EVIDENCED BY THAT CERTAIN
PROMISSORY NOTE NUMBER 103428-02 DATED MARCH 22, 2011, EXECUTED BY CTD HOLDINGS,
INC., IN THE ORIGINAL PRINCIPAL AMOUNT OF $100,000.00, TOGETHER WITH ANY AND ALL
EXTENSIONS, RENEWALS, MODIFICATIONS, SUBSTITUTIONS, REPLACEMENTS, AND CHANGES IN
FORM THEREOF, WHICH MAY FROM TIME TO TIME AND FOR ANY TERM OR TERMS ARE EFFECTED
BY AN AGREEMENT BETWEEN BORROWER(S) AND THE LENDER.
 
12.   PERFECTION OF SECURITY INTEREST AND COSTS.  I authorize you to file a
financing statement and/or security agreement, as appropriate, covering the
Property.  I will comply with, facilitate, and otherwise assist you in
connection with obtaining perfection or control over the Property for purposes
of perfecting your security interest under the Uniform Commercial Code.  I agree
to pay all taxes, fees and costs you pay or incur in connection with preparing,
filing or recording any financing statements or other security interest filings
on the Property.  I agree to pay all actual costs of terminating your security
interest.
 
13.   APPLICABLE LAW.  This Agreement is governed by the laws of Florida, the
United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws
are preempted by federal law.  In the event of a dispute, the exclusive forum,
venue and place of jurisdiction will be in Florida, unless otherwise required by
law.
 
14.   JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.  Each Debtor’s obligations
under this Agreement are independent of the obligations of any other
Debtor.  You may sue each Debtor individually or together with any other
Debtor.  You may release any part of the Property and I will still be obligated
under this Agreement for the remaining Property.  Debtor agrees that you and any
party to this Agreement may extend, modify or make any change in the terms of
this Agreement or any evidence of debt without Debtor’s consent.  Such a change
will not release Debtor from the terms of this Agreement.  If you assign any of
the Secured Debts, you may assign all or any part of this Agreement without
notice to me or my consent, and this Agreement will inure to the benefit of your
assignee to the extent of such assignment.  You will continue to have the
unimpaired right to enforce this Agreement as to any of the Secured Debts that
are not assigned.  This Agreement shall inure to the benefit of and be
enforceable by you and your successors and assigns and any other person to whom
you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and
assigns.
 
 
7

--------------------------------------------------------------------------------

 
 
15.   AMENDMENT, INTEGRATION AND SEVERABILITY.  This Agreement may not be
amended or modified by oral agreement.  No amendment or modification of this
Agreement is effective unless made in writing and executed by you and me.  This
Agreement and the other Loan Documents are the complete and final expression of
the understanding between you and me.  If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.
 
16.   INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.
 
17.   NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.  Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing.  Notice to one
Debtor will be deemed to be notice to all Debtors.  I will inform you in writing
of any change in my name, address or other application information.  I will
provide you any financial statement or information you request.  All financial
statements and information I give you will be correct and complete.  I agree to
sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this
Agreement and to confirm your lien status on any Property.  Time is of the
essence.
 
18.   WAIVER OF JURY TRIAL.  All of the parties to this Agreement knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Agreement or
any other Loan Document or related obligation.  All of these parties acknowledge
that this section has either been brought to the attention of each party’s legal
counsel or that each party had the opportunity to do so.
 
19.   SIGNATURES.  By signing, I agree to the terms contained in this
Agreement.  I also acknowledge receipt of a copy of this Agreement.
 
DEBTOR:
 
CTD Holdings, Inc.
 
By  /s/ Charles E. Strattan                 
Charles E. Strattan, President

 
SECURED PARTY:
 
Sunstate Federal Credit Union
 
By  /s/ Brian Miller      
Brian Miller, Commercial Loan Officer
 
 
8

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “A”
 
All personal property, rights and interest listed below together with any other
property, rights or interest listed in any mortgage from the Debtor to the
Secured Party encumbering the property described in “Exhibit A” (the “Property”)
including, but not limited to, the following:
 
1. All buildings and improvements of every kind and description now or hereafter
erected or placed on the Property and all materials intended for construction,
reconstruction, alteration and repair of such improvements now or hereafter
erected thereon; all fixtures and equipment now or hereafter owned by Debtor and
attached to or contained in and used in connection with the Property, including
but not limited to all apparatus, machinery, motors, elevators, fittings,
radiators, gas ranges, mechanical refrigerators, awnings, shades screens,
Venetian blinds, all plumbing, heating, lighting, cooking, laundry, ventilating,
refrigerating, incinerating, air-conditioning, hot water heating and sprinkler
equipment and fixtures and appurtenances thereto; all built-in equipment and
built-in furniture; and all renewals or replacements thereof or articles in
substitution therefore, whether or not the same are or shall be attached to the
Property or building or buildings in any manner.
 
2. All right, title and interest of Debtor in and to the minerals, soil,
flowers, shrubs, crops, trees, timber and other emblements now or hereafter on
the Property or under or above the same or any part or parcel thereof.
 
3. All contracts and contract rights and accounts of Debtor now or hereafter
arising from contracts now or hereafter entered into in connection with the
development, construction upon or operation of the Property (including, without
limitation, all deposits held by or on behalf of the Debtor, and all management,
franchise, and service agreements related to the business now or hereafter
conducted by the Debtor on the Property).
 
4. All of Debtor’s interest in all utility security deposits or bonds on the
Property or any part or parcel thereof.
 
5. All property and hazard insurance covering the above Property and collateral,
together with any and all extensions and replacements thereof, and any and all
rights thereunder; and any and all rights of subrogation provided by any
mortgage from the Debtor to Secured Party covering the Property.
 
6. Any monies in any escrow accounts established or accrued pursuant to any
mortgage from the Debtor to the Secured Party.
 
7. Any damages awarded pursuant to condemnation or eminent domain proceedings
with respect to the Property.
 
8. All of Debtor’s right, title and interest as lessor in and to all leases or
rental arrangements of the Property, or any part thereof, heretofore made and
entered into, and in and to all leases or rental arrangements hereafter made and
entered into by or on behalf of Debtor, together with all rents and payments in
lieu of rents, together with any and all guarantees of such leases or rental
arrangements and including all present and future security deposits and advance
rentals.
 
 
9. All of Debtor’s right, title and interest as seller in and to all agreements
for the sale of the Property, or any part thereof, heretofore made and entered
into, and in and to all sale agreements hereafter made and entered into, by or
on behalf of Debtor, together with all deposits and payments in connection
therewith.
 
The Property includes, but is not limited to, the following real property:
 
 
9

--------------------------------------------------------------------------------

 
 
 
LEGAL DESCRIPTION
 
THE NW 1/4 OF THE SE 1/4 OF SECTION 8, TOWNSHIP 9 SOUTH, RANGE 17 EAST, ALACHUA
COUNTY, FLORIDA.
 
TOGETHER WITH ROAD RIGHT-OF-WAY EASEMENT OVER THE WEST 30.00 FEET OF THE NE 1/4
OF SECTION 8, TOWNSHIP 9 SOUTH, RANGE 17 EAST, ALACHUA COUNTY, FLORIDA, AS PER
O.R. BOOK 1977, PAGE 476, PUBLIC RECORDS OF ALACHUA COUNTY, FLORIDA.
 

 
 
 
 
10